Citation Nr: 0627110	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
spondylolisthesis of the lumbar spine with radiculopathy 
prior to November 10, 2005.

2.  Entitlement to a rating in excess of 40 percent for 
spondylolisthesis of the lumbar spine with radiculopathy from 
November 10, 2005.

3.  Entitlement to an initial evaluation in excess of 10 
percent for partial sensory loss of L2, left.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD
James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985 and from October 11, 1990 to November 16, 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected low back disability, then 
evaluated as 20 percent disabling.  This case was previously 
before the Board in October 2005, at which time it was 
remanded for additional development of the record and to 
ensure due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.  Based on the receipt of additional 
evidence, including the reports of Department of Veterans 
Affairs (VA) examinations conducted on November 10, 2005, in 
a February 2006 rating action, the RO increased the 
evaluation for spondylolisthesis of the lumbar spine with 
radiculopathy to 40 percent, effective November 10, 2005.  In 
addition, the RO granted service connection for partial 
sensory loss of L2, and assigned a 10 percent evaluation, 
effective September 26, 2003.  


FINDINGS OF FACT

1.  Prior to November 10, 2005, the veteran's 
spondylolisthesis of the lumbar spine was manifested by 
limitation of motion and pain, with no evidence of 
incapacitating episodes.

2.  From November 10, 2005, the veteran's spondylolisthesis 
of the lumbar spine was manifested by limitation of motion 
and pain, with weakness and numbness in the left thigh.

3.  The veteran does not have any incapacitating episodes.

4.  The veteran's partial sensory loss, L2, left, is not 
productive of more than mild impairment.

5.  The veteran's surgical scar is tender.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for spondylolisthesis of 
the lumbar spine with radiculopathy, prior to November 10, 
2005, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003), Diagnostic 
Code 5243 (as in effect from September 26, 2003).

2.  A rating in excess of 40 percent for spondylolisthesis of 
the lumbar spine with radiculopathy, effective November 10, 
2005, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

3.  An initial evaluation in excess of 10 percent for partial 
sensory loss, L2, left, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

4.  The criteria for a separate 10 percent evaluation for a 
tender scar of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the 


application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Since the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within the VA 
that the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
service connection claim, to include an increased rating 
claim.

The VA satisfied its duty to notify by means of a November 
2005 letter from the RO to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

The appellant was not provided notice that an effective date 
would be assigned in the event of an award of any benefit 
sought.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an increased rating for 
spondylolisthesis of the lumbar spine or partial sensory loss 
of L2, left, any question as to the appropriate effective 
date to be assigned is moot.  He was apprised of the 
applicable regulations and Diagnostic Code criteria for 
rating the disabilities at issue in a statement of the case 
issued in April 2004.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  


Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA medical records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record.  The Board finds nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claims.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of each 
claim.  

Legal criteria and analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for partial sensory loss 
of L2, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, applying whichever method results in the 
higher evaluation.  For purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2004)).  

A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assignable 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 20 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Diagnostic Code 5293 (effective from September 23, 2002, 
through September 25, 2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293.

Slight limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the lumbar spine warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Code 5292 (as in 
effect prior to September 26, 2003).

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating intervertebral disc syndrome that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine...............		
			30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....	
		20 percent 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of height of 
50 percent or more of the height......				10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
2.

A.  Spondylolisthesis of the lumbar spine with radiculopathy 

The issues before the Board are whether a rating in excess of 
20 percent is warranted for spondylolisthesis of the lumbar 
spine with radiculopathy prior to November 10, 2005 and 
whether a rating higher than 40 percent is warranted from 
November 10, 2005.  

The clinical findings prior to November 10, 2005, fail to 
demonstrate that a rating in excess of 20 percent was 
warranted for spondylolisthesis of the lumbar spine under 
either criteria in effect during this period.  The Board 
acknowledges that chronic left S1 radiculopathy was 
demonstrated on an electromyogram in 2003.  The October 2003 
VA examination showed that there was limitation of motion 
with pain, quadriceps strength was 4/5 bilaterally, and 
dorsiflexion strength of the feet was 4/5 on the right and 
3/5 on the left.  Weakness of the left lower extremity was 
present when the veteran was seen at a VA outpatient 
treatment clinic in May 2004.  At that time, the veteran was 
not able to heel walk and could toe walk only with 
difficulty.  When he was seen about two months later, it was 
reported that sensation was slightly decreased on the left in 
the L5 distribution.

The evidence against the veteran's claim includes findings at 
a VA outpatient treatment clinic visit in August 2003.  At 
that time, there was no muscle atrophy or weakness in the 
lower extremities, and the veteran had a normal gait.  
Sensation was also essentially intact in the lower 
extremities.  As noted above, limitation of motion with pain 
was shown on the October 2003 VA examination.  The fact 
remains, however, that such limitation of motion was not 
productive of a rating higher than 20 percent.  In this 
regard, it is noted that the veteran retained 50 percent of 
normal lumbar extension, and lacked only 15 degrees of normal 
forward flexion, albeit with pain.

The veteran underwent an L5-S1 fusion at a VA hospital in 
October 2004.  A follow-up visit in March 2005 revealed that 
the veteran had complete resolution of the preoperative leg 
pain, and improvement of his back pain.  The veteran denied 
any weakness, bowel or bladder dysfunction or gait 
instability.  Physical examination at that time showed that 
lower extremity strength was 5/5, bilaterally, and sensation 
was intact.  His gait was stable and he was able to 
heel/tiptoe walk.  While limitation of motion of the spine 
was present, he was assessed as being stable neurologically.  
Another follow-up visit in September 2005 revealed that the 
veteran had some backache and that, at times, he had some 
numbness in the left lateral thigh and calf.  He did not have 
radicular leg pain as such.  Normal strength was reported and 
he could walk on his heel and tiptoe quite well.  Flexion was 
reported to be 90 percent of normal.  While there was some 
pain in the left lumbar region on straight leg raising, there 
was no pain in the leg.  

There is no clinical evidence in the record to suggest that 
the veteran's low back disability resulted in any 
incapacitating episodes.  Moreover, neither the orthopedic 
nor neurologic manifestations of his low back disability, 
singularly, or when combined, warranted an increased rating, 
prior to November 10, 2005, except that, as discussed below, 
a separate rating for neurologic manifestations of the 
disability at issue was warranted from September 26, 2003.  
The Board concludes that the medical findings against the 
claim are of greater probative value than the veteran's 
statements regarding the severity of his disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for spondylolisthesis of the lumbar spine with 
radiculopathy, prior to November 10, 2005.

A 40 percent evaluation for the veteran's low back disability 
was assigned based on the findings of the VA examinations 
conducted on November 10, 2005.  The examination demonstrated 
that the range of motion of the lumbar spine was reduced and 
painful, but not to a sufficient degree to support a rating 
of more than 40 percent under the criteria in effect prior 
to, and from, September 26, 2003.  In this regard, it is 
noted that he retained 50 percent of normal flexion, and 30 
percent of normal extension.  While the veteran noted 
discomfort and numbness in the left thigh, and left leg 
weakness, he was able to walk for 1/2 mile.  It must also be 
observed that no neurological deficiency was noted in either 
lower limb, his muscle tone was good and an electromyogram 
was normal, without evidence of radiculopathy.  The 
neurological examination showed that all muscle groups 
exhibited normal strength, and tone and coordination were 
intact.  A sensory examination was intact, except for an area 
on the anterior left thigh.  At the examination, the Board 
acknowledged that during the previous year, there had been no 
acute episodes of back pain that had required bed rest and 
medication.  He further noted that he did not experience any 
radiation of the pain.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his low back disability.  
In contrast, the Board concludes that the medical findings on 
examination are of greater probative value and do not support 
a higher rating at any time during the period on appeal.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent prior to November 10, 2005, or a rating greater than 
40 percent from that date for spondylolisthesis of the lumbar 
spine with radiculopathy. 

B.  Sensory loss, L2, left

A 20 percent rating may be assigned for incomplete paralysis 
of the sciatic nerve which moderate.  A 10 percent rating may 
be assigned when mild.  Diagnostic Code 8520.

As noted above, the RO assigned a 10 percent evaluation for 
partial sensory loss, L2.  The only evidence supporting the 
veteran's claim consists of his statements regarding the 
severity of his disability.  The medical findings, summarized 
above, are of greater probative value than the veteran's 
statements.  The clinical findings fail to demonstrate that 
the veteran's sensory loss results in more than mild 
impairment.  Accordingly, the preponderance of the evidence 
is against the claim for an increased rating for partial 
sensory loss, L2, left.

Additional considerations

	Separate ratings-scar

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14 (2005).  The Court has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes. 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

It is not disputed that the veteran underwent surgery for his 
service-connected back disability.  During the VA examination 
in November 2005, the examiner noted that there was a midline 
lumbosacral scar, and that it was slightly tender.  Thus, the 
tenderness was the result of the scar, and not the underlying 
orthopedic residuals of the spondylolisthesis of the lumbar 
spine.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
Court stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  In this case, the evidence is at least in 
equipoise, and the benefit of the doubt has been applied.  
See 38 U.S.C.A. § 5107 (West 2002).  The Board concludes, 
accordingly, that a separate 10 percent evaluation for the 
lumbar spine surgical scar is warranted pursuant to 
Diagnostic Code 7804.





ORDER

A rating in excess of 20 percent for spondylolisthesis of the 
lumbar spine with radiculopathy, prior to November 10, 2005, 
is denied.

A rating in excess of 40 percent for spondylolisthesis of the 
lumbar spine with radiculopathy, from November 10, 2005, is 
denied.

An initial evaluation in excess of 10 percent for partial 
sensory loss, L2, left, is denied.

A separate 10 percent evaluation for a painful scar is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


